Citation Nr: 1742801	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 17-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability. 

2. Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), an adjustment disorder, and major depressive disorder. 

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD). 

4. Entitlement to service connection for a respiratory disability, claimed as COPD.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diverticulitis. 

6. Entitlement to service connection for irritable bowel syndrome (IBS), claimed as diverticulitis, to include as secondary to an acquired psychiatric disability.
REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

With respect to the Veteran's psychiatric disability claim, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders. As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim cannot "be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. Therefore, the Board will address whether service connection is warranted for any acquired psychiatric disorder, however diagnosed. The issue has been recharacterized accordingly as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, a respiratory disability claimed as COPD, and IBS claimed as diverticulitis, to include as secondary to an acquired psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2007 rating decision last denied service connection for PTSD, COPD, and diverticulitis. 

2. Evidence pertaining to the Veteran's acquired psychiatric, respiratory, and IBS disabilities since the last final rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The October 2007 rating decision that last denied service connection for PTSD, COPD and diverticulitis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received since the last final January 2014 rating decision is new and material, and the claims for service connection for an acquired psychiatric disability, a respiratory disability, and IBS are reopened. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran most recently filed requests to reopen his claims for entitlement to service connection in March 2013. 

At the time of the last final denial of the Veteran's claims in October 2007, evidence of record included treatment records, statements from the Veteran, and service treatment records.  

Evidence associated with the claims file since the previous October 2007 denial includes statements from the Veteran and his wife, additional treatment records, and several internet articles about his disabilities. The Veteran has also submitted multiple statements from private physicians addressing the possibility of an etiological link between his time in service and his currently claimed disabilities.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for an acquired psychiatric disability, a respiratory disability and IBS are reopened. 


ORDER

The claim for service connection for an acquired psychiatric disability is reopened.

The claim for service connection for a respiratory disability, claimed as COPD, is reopened. 

The claim for service connection for IBS, claimed as diverticulitis, is reopened. 


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

The Veteran asserts that he currently suffers from an acquired psychiatric disability, respiratory disability, and IBS related to service. He additionally asserts that his IBS is secondary to his acquired psychiatric disability. Available service treatment records do not reflect treatment for psychiatric, respiratory, or gastrointestinal disabilities during service. 

The post-service medical evidence includes VA and private treatment records which reflect current diagnoses of anxiety disorder, COPD, and IBS. The record additionally contains various private medical opinions suggesting a link between the currently diagnosed disabilities and service. With respect to his acquired psychiatric disability claim, the Veteran has submitted a January 2008 private opinion which notes that his anxiety "maybe" connected to service. No rationale was provided for this speculative opinion. With respect to his claim for COPD, the Veteran has submitted October 2006, January 2008, March 2013, and September 2016 opinions from his private treating physician. As to his IBS claim, the Veteran has submitted an October 2006 statement from his doctor noting that his long history of IBS has been exacerbated by stress originated in the military. Unfortunately, the opinions regarding his COPD and IBS claims also lack any clear rationale. As such, none of these opinions are adequate for adjudication purposes. 

In light of this evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of any acquired psychiatric disability, respiratory disability, and IBS found to be present at any time during the appeal period. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2. Following the development outlined in the first paragraph of this remand, arrange for the Veteran to undergo examinations to determine the nature and etiology of any anxiety disorder or other acquired psychiatric disability, COPD or other respiratory disability, and IBS or other gastrointestinal disability, and their relationship, if any, to his military service. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with the examination, and the examiner must indicate that such review occurred. 

The VA examiner is asked to address the following questions:
	
a) List all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service. 

b) List all diagnosed respiratory disabilities, including COPD, and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service. 

c) List all diagnosed gastrointestinal disabilities, including IBS and diverticulitis, and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed gastrointestinal disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service. 

The examiner is asked to provide the additional opinions:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's IBS and/or diverticulitis, or any other diagnosed gastrointestinal disorder, is caused by his acquired psychiatric disability.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's IBS and/or diverticulitis, or any other diagnosed gastrointestinal disorder, is aggravated by his acquired psychiatric disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3. Upon completion of the above, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


